Fourth Court of Appeals
                                      San Antonio, Texas

                                  MEMORANDUM OPINION
                                          No. 04-13-00302-CR

                                      IN RE Guillermo LARA Jr.

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: July 17, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On May 8, 2013, relator filed a petition for writ of mandamus. The court has considered

relator’s petition and the response provided by the respondent and is of the opinion that relator is

not entitled to the relief sought. It appears from the record that there is no order prohibiting relator

from practice in Webb County Court at Law No. 1. Accordingly, the petition for writ of mandamus

is denied. See TEX. R. APP. P. 52.8(a).


                                                          PER CURIAM

DO NOT PUBLISH




1
 This proceeding arises out of Cause No. 2012CRB000083-L1, styled The State of Texas v. Luis Heleodoro Perez,
pending in the County Court at Law No. 1, Webb County, Texas, the Honorable Alvino (Ben) Morales presiding.